UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 4 to FORM10 GENERAL FORMFOR REGISTRATION OF SECURITIES Pursuant to Section12(b)or 12(g)of the Securities Exchange Act of 1934 UBL INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware (State of other jurisdiction of incorporation) 27-1077850 I.R.S. Employer Identification Number 6701 Carmel Road, Suite 202 Charlotte, NC 28226 (Address of Principal Executive Office) (Zip Code) 704-930-0297 (Registrant’s Telephone Number) Copies to: Marc Ross, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32ndFloor NY, NY 10006 (212)930-9700 Securities to be registered under Section12(b)of the Act: Titleofeachclass Nameofeachexchangeonwhich Tobesoregistered eachclassistoberegistered None None Securities to be registered under Section12(g)of the Act: Common stock, par value $0. 01 per share (Title of class) None Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reportingcompany) EXPLANTORY NOTE This Amendment No. 4 to the Registration Statement on Form 10 (File No. 000-54955) of UBL Interactive, Inc. is being filed solely to provide a complete copy of Exhibit 10.18 to includeAmendment No. 3 to the Data Contribution and Service Agreement dated as of August 11, 2018.This Amendment No. 4 consists solely of the facing page, this explanatory note and Exhibit 10.18 of Item 15.This filing does not modify any provision of the Registration Statement except as specifically noted herein. SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. UBL INTERACTIVE,INC. By: /s/ Doyal Bryant Name: Doyal Bryant Title:
